Citation Nr: 0839956	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
non-Hodgkin's lymphoma.

2.  Entitlement to an initial higher rating for residuals of 
non-Hodgkin's lymphoma, evaluated as 40 percent disabling 
effective October 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
disability rating for the veteran's service-connected non-
Hodgkin's lymphoma from 100 to 0 percent disabling, effective 
October 1, 2005.  By a September 2007 rating decision, the RO 
awarded a 40 percent disability rating for the residuals of 
the veteran's non-Hodgkin's lymphoma, effective October 1, 
2005.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  A 100 percent rating for non-Hodgkin's lymphoma was in 
effect from May 7, 2004, to October 1, 2005.

2.  An April 2005 rating decision proposed to reduce the 
veteran's evaluation for non-Hodgkin's lymphoma from 100 to 0 
percent disabling, based on a determination that VA and 
private treatment records and an April 2005 examination 
showed that the disease was in remission.  The veteran was 
properly notified of the proposal.

3.  A July 2005 rating decision reduced the rating of the 
veteran's non-Hodgkin's lymphoma to 0 percent, effective from 
October 1, 2005.  During the pendency of the appeal, the 
veteran was assigned a 40 percent rating for residuals of 
non-Hodgkin's lymphoma, effective October 1, 2005.

4.  The clinical evidence shows that the veteran's non-
Hodgkin's lymphoma has been in remission since December 2004.

5.  The veteran's non-Hodgkin's lymphoma, while currently in 
remission, is manifested by complaints of fatigue, diminished 
stamina, and weakness in the left upper extremity, but with 
no clinical findings of muscle weakness, atrophy, anemia, or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The reduction of the rating for non-Hodgkin's lymphoma, 
effective October 1, 2005, was proper, and restoration of a 
100 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.117, Diagnostic Code (DC) 7715 (2008).

2.  The criteria for an initial rating in excess of 40 
percent for the residuals of non-Hodgkin's lymphoma, as of 
October 1, 2005, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.88b, DCs 
6354, 7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a procedural matter, the Board observes that the RO framed 
the issue on appeal as one of entitlement to an increased 
rating for non-Hodgkin's lymphoma (NHL), currently evaluated 
as 40 percent disabling.  However, a review of the record 
reveals that during the pendency of this appeal, the RO 
determined that the veteran's NHL, which had been rated 100 
percent disabling effective May 7, 2004, had gone into 
remission and reduced the rating for that disease from 100 to 
0 percent, effective October 1, 2005.  The RO subsequently 
assigned a 40 percent disability rating for the residuals of 
NHL, effective October 1, 2005.  Therefore, the Board finds 
that the appeal is most accurately characterized as 
presenting separate issues of entitlement to restoration of a 
100 percent rating from October 1, 2005, for NHL and 
entitlement to an initial rating greater than 40 percent, as 
of October 1, 2005, for residuals of that disease.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 
C.F.R. § Part 4 (2008).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Additionally, where the reduction in rating of a service-
connected disability is considered warranted and the lower 
rating would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e) (2008).

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. 38 C.F.R. § 3.344(a) (2008).

However, those provisions do not apply to ratings that have 
been in effect for less than five years, as in this case.  
Such disabilities are not considered to be stabilized, and 
are thus subject to improvement.  Reexamination disclosing 
improvement in those disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2008).  In this case, the 
veteran's 100 percent disability evaluation was in effect 
from May 7, 2004, to October 1, 2005, a period of 
approximately 16 months.  Therefore, the provisions of 38 
C.F.R. § 3.344(a) do not apply in this case, and the 
evaluation can be reduced on reexamination demonstrating 
improvement in the disability.  38 C.F.R. § 3.344(c).

Nevertheless, in any disability rating-reduction case, 
regardless of whether the rating has been in effect for five 
years or more, certain general regulations need to be 
considered.  Specifically, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 
C.F.R. § 3.344(c) (authorizing reduction of a rating in 
effect for less than five years on the basis of examination 
disclosing improvement).

Pursuant to VA's Schedule for Rating Disabilities, the RO 
initially ascertained the severity of the veteran's NHL by 
application of the criteria set forth in DC 7715.  38 C.F.R. 
§ 4.117 (2008).  Under that code, NHL warrants a 100 percent 
evaluation if the disease is active or during a treatment 
phase.  38 C.F.R. § 4.117, DC 7715 (2008).  The 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy, or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disability is to be rated on the basis of residuals.  
38 C.F.R. § 4.117, DC 7715, Note 1 (2008).

The veteran's private and VA treatment records establish that 
he was diagnosed with NHL of the left subandibular and 
submental area in April 2004.  He received treatment in the 
form of chemotherapy and radiotherapy through September 2004 
and his NHL was found to be in remission in December 2004.  
Specifically, a May 2005 letter from the veteran's private 
oncologist indicated that the veteran's disease was in early 
remission as of December 2004 and that he was "currently in 
the early-recovery phase in terms of side effects, including 
decreased stamina and poor energy."  Additionally, the 
private oncologist noted that he planned to continue to 
monitor the veteran's condition with medical appointments 
every two months and CT scans every four months.  The 
oncologist further noted that that the veteran would require 
regular follow-up for the next five years, and that he had a 
60 percent chance of remaining in remission during that time.

The veteran was afforded a VA examination in April 2005 in 
which he denied receiving any treatment after the 
chemotherapy and radiotherapy ended in September 2005.  It 
was noted that he had recently had a VA oncology appointment, 
which had yielded no evidence of new or recurrent disease.  
It was further noted that the veteran continued to receive 
periodic follow-up with a VA oncologist and was scheduled to 
have a CAT scan in the near future.  The veteran reported 
that since undergoing chemotherapy, he had significant 
fatigue that prevented him from working more than five hours 
per day without tiring.  He did not report any other residual 
symptoms of NHL.  Physical examination showed a 6.5 
centimeter anterior cervical scar, which appeared well-healed 
with no hypertrophy.  No other physical residuals from the 
veteran's NHL treatment were apparent.  On the basis of the 
veteran's statements, the physical examination, and a review 
of the relevant medical records, the VA examiner determined 
that the veteran's NHL was not active at that time, but added 
that he was only six months from active treatment for the 
disease and still under oncology care.

Upon examining the regulations and clinical evidence 
described above, the Board finds that the reduction in the 
veteran's evaluation from 100 percent was proper.  Initially, 
the Board notes that all notification requirements under 
38 C.F.R. § 3.105(e) were met.  Specifically, the veteran was 
notified in April 2005 of the RO's proposal to reduce his 
evaluation for NHL from 100 to 0 percent, based on a 
determination that VA treatment records and an April 2005 
examination showed that the disease was in remission.  With 
regard to the medical evidence, the record reveals that the 
veteran's NHL has been in complete remission since December 
2004.  Moreover, the veteran has not contended, nor does the 
clinical record show, that he has received chemotherapy, 
radiotherapy, or other treatment for active NHL since 
September 2004.  Indeed, the record indicates that there has 
been no recurrence of the disease.

In sum, the veteran's prior active NHL showed an actual 
change constituting an improvement in the condition, which is 
not currently disabling to the extent required for a 100 
percent rating.  Since the evidence demonstrated improvement 
in the veteran's disability, and he no longer met the 
criteria for a 100 percent rating under 38 C.F.R. § 4.117, DC 
7715, the Board finds that a reduction was proper.  38 C.F.R. 
§ 3.344(c).  Therefore, the Board finds that the criteria for 
a reduction in the rating of the veteran's non-Hodgkin's 
lymphoma have been met, and restoration of a 100 percent 
disability rating is not warranted.

The Board's analysis does not end here, however, because the 
veteran also claims entitlement to a rating in excess of the 
currently assigned 40 percent for residuals of NHL.  As 
discussed above, there has been no recurrence of NHL after 
completion of chemotherapy and radiotherapy in late 2004.  
Pursuant to DC 7715, in this situation, non-active NHL is 
rated based on residuals.

The veteran, in statements to VA medical providers and in 
testimony before a Decision Review Officer, reports that 
since undergoing chemotherapy and radiation for NHL, he has 
experienced chronic fatigue, decreased stamina, and weakness, 
numbness, and tingling in his neck and left upper extremity, 
all of which have interfered with his ability to work and 
perform daily chores.  Additionally, he has submitted a 
statement from a professional colleague indicating that while 
the veteran's quality of work as a self-employed contractor 
"remains impeccable," his lack of stamina since being 
treated for NHL prevents him from taking on many of the 
remodeling, refurbishing, and repair jobs that he performed 
previously and also prevents him from working in the sun.  
Further, the veteran's spouse has testified that his fatigue 
has required her to undertake many of the work-related 
activities that he once performed.   

The record reflects that the RO has rated the veteran's 
residuals of NHL under DC 6354 by analogy to chronic fatigue 
syndrome, which is most analogous to the veteran's symptoms.  
38 C.F.R. § 4.117, DC 6354 (2008).  The Board finds that the 
veteran's symptoms also warrant consideration under DC 7700, 
which pertains to anemia.  38 C.F.R. § 4.117, DC 7700 (2008).  

Under DC 6354, a 40 percent disability rating is warranted 
for chronic fatigue syndrome that is manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.  
38 C.F.R. § 4.88b, DC 6354.  A 60 percent rating is warranted 
when the manifestations of chronic fatigue syndrome are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, DC 6354.

On VA examination in August 2007, the veteran complained of 
significant fatigue, diminished stamina, and weakness in his 
left upper extremity.  He reported that the residual symptoms 
of NHL prevented him from working more than 5 hours per day 
without tiring.  Physical examination revealed that the 
veteran had no cervical or axillary lymphadenopathy, 
hepatosplenomegaly, jaundice, or sign of bleeding.  He 
manifested full strength in his left and right arms, with no 
evidence of muscular atrophy.  Additionally, the veteran had 
normal vibratory and sensation to light touch with no 
apparent neurological abnormalities.  Regarding signs of 
anemia, it was noted that the veteran's most recent blood 
work indicated that his hemoglobin level was 17.2 gm/100ml, 
which was considered on the high side of normal, with no 
presence of pallor.  Based upon the veteran's statements and 
the results of the examination, the VA examiner diagnosed the 
veteran with NHL, status post cervical node excision, 
chemotherapy, and radiation therapy with current remission.  
It was noted that the veteran continued to undergo oncology 
follow-up every six months.

The results of the veteran's August 2007 VA examination, and 
the absence of any clinical evidence showing more pronounced 
manifestations of chronic fatigue syndrome, lead the Board to 
conclude that the veteran's symptoms do not warrant a rating 
in excess of 40 percent under DC 6354 as of October 1, 2005.  
While the Board acknowledges that the veteran has complained 
that his NHL residuals impair his ability to work and perform 
chores, there is no competent evidence that his symptoms are 
nearly constant in nature and restrict his routine daily 
activities to less than 50 percent of his pre-illness level.  
Nor is there any clinical evidence that the veteran's 
symptoms have resulted in six weeks or more of incapacitation 
requiring bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, DC 6354.   Therefore, the Board finds that a higher 
rating of 60 percent is not warranted.

Nor is a higher rating warranted for the veteran's NHL 
residuals under DC 7700.  That diagnostic code provides for a 
10 percent rating for anemia manifested by hemoglobin levels 
is 10gm/100ml or less, with findings such as weakness, easy 
fatigability, or headaches.  A 30 percent rating is warranted 
for hemoglobin levels of 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
is warranted for hemoglobin levels of 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  Finally, a 100 percent 
rating is warranted for hemoglobin levels of 5gm/100ml or 
less, with findings such as high output congestive heart 
failure or dyspnea at rest.  Here, while the veteran has 
complained of weakness and fatigability, the report of his 
August 2007 VA examination indicated that his hemoglobin 
level was 17.2 gm/100ml, which was considered on the high 
side of normal, with no other signs of anemia apparent.  
Moreover, the record is void of any diagnosis of or treatment 
for anemia or related symptoms by any of the veteran's other 
medical providers.  Thus, the Board finds that DC 7700 does 
not provide a basis on which to increase the veteran's 
assigned rating for his residuals of NHL. 

In sum, the Board finds that the weight of the credible 
evidence does not support the restoration of a 100 percent 
disability rating for NHL or the assignment of a rating in 
excess of 40 percent as of October 1, 2005, for the residuals 
of that disease.  The Board has considered whether a higher 
rating might be warranted for any time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
preponderance of the evidence shows that increased ratings 
for NHL and its residuals have not been warranted for any of 
the periods of time in question.  As the preponderance of the 
evidence is against the claim for any higher rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (2008).  However, the regulations also 
provide for exceptional cases involving compensation.  
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).
However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's service-connected NHL or residuals.  Therefore, the 
Board finds that the application of the regular schedular 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not warranted.

The Board acknowledges that the veteran's service-connected 
NHL and its residual effects have been shown to interfere 
with his employment during the relevant time periods of this 
appeal.  However, the record reflects that he continues to 
work as a self-employed contractor, and while he has scaled 
back his duties, there is no indication that his impairment 
goes beyond that contemplated in the disability ratings that 
have been assigned.  His condition also has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).
Here, the RO sent correspondence in June 2004, September 
2004, and September 2005, rating decisions in February 2005, 
April 2005, and July 2005, and a statement of the case in 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice. There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Entitlement to restoration of a 100 percent rating from 
October 1, 2005, for non-Hodgkin's lymphoma is denied.

Entitlement to an initial rating in excess of 40 percent from 
October 1, 2005, for residuals of non-Hodgkin's lymphoma is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


